United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30649
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTHONY A. KELLOGG,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:03-CR-50054
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Anthony A. Kellogg has moved for leave

to withdraw and has filed a brief and a supplemental brief

pursuant to Anders v. California, 386 U.S. 738 (1967).       Our

independent review of the briefs, Kellogg’s responses, and the

record discloses no nonfrivolous issue for appeal.     The motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30649
                                 -2-

CIR. R. 42.2.   Kellogg’s motion for “Judicial Review and Writ of

Coram [N]obis” is DENIED AS MOOT.